DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection.  For this reason rejection is still maintained.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Urrea et al. (US. 8,665,056 B2) in view of Urrea et al. (US. 2009/0251200 A1).
In Regards to Claim 1:
Urrea teaches a fuse module (600) comprising: 
a mounting block (620) formed of an electrically insulating material, the mounting block (620) including a rear wall (680A) extending from a base (See Reproduced Drawing 1); 
a fuse plate (629) comprising: 
an electrically conductive bus bar (631) disposed adjacent a rear surface of the rear wall (680A); 
nt a front surface of the rear wall (680A); and 
a fuse terminal (635) electrically connected to the fusible element (636) and extending onto a top of the base (See Reproduced Drawing 1); and an electrically conductive terminal post (625) extending from the top of the base (See Reproduced Drawing 1) through the fuse terminal (635) for facilitating connection to an electrical component.
Urrea does not teach the fusible element oriented parallel with the bus bar.
Urrea et al. teaches the fusible element (60, 62, 64, and 66) oriented parallel with the bus bar (48).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Urrea et al.'s teaching of the use of the differential oriented of the fusible element with bus bar as a modification in the Urrea fuse assembly in order to provide a fused connection between the battery and various components, such as the starter, generator, and so forth. (Urrea et al., Paragraph 2).  
In Regards to Claim 2:
Urrea teaches the fuse module of claim 1, wherein the bus bar (631) is planar and is disposed in a parallel relationship with the rear surface of the rear wall (680A).
In Regards to Claim 3:
Urrea teaches the fuse module of claim 1, further comprising a mounting tab (629A) extending perpendicularly from the bus bar (631) and having a mounting aperture (See Reproduced Drawing 1) formed therein.
In Regards to Claim 4:
Urrea teaches the fuse module of claim 3, wherein the mounting tab (629A) is disposed in a parallel relationship with the fuse terminal (635).
In Regards to Claim 5:
Urrea teaches the fuse module of claim 3, wherein the mounting tab (629A) extends rearwardly from the bus bar (631), away from the terminal post (625).
In Regards to Claim 6:
Urrea teaches the fuse module of claim 3, wherein the mounting tab (629A) extends forward, toward the terminal post (625), from a top edge of an extended portion (See Reproduced Drawing 1) of the bus bar (631) that extends beyond a longitudinal end of the mounting block (620).
In Regards to Claim 7:
Urrea teaches the fuse module of claim 6, wherein the extended portion (See Reproduced Drawing 1) of the bus bar (631) is a contiguous extension of a sheet of metal from which the bus bar (631) is formed.
In Regards to Claim 8:
Urrea teaches the fuse module of claim 6, wherein the extended portion (See Reproduced Drawing 1) of the bus bar (631) is formed of a piece of metal that is separate from the bus bar (631) and that is mechanically coupled to the bus bar (631).
In Regards to Claim 9:
Urrea teaches the fuse module of claim 1, wherein a portion of the fuse plate (629) is embedded within the mounting block (620).
In Regards to Claim 10:
1) and the fusible element (636) is a first fusible element (6361), the fuse module (600) further comprising: 
a second fusible element (6362) electrically connected to the bus bar (631) and disposed adjacent the front surface of the rear wall (680A); and a second fuse terminal (6352) electrically connected to the second fusible element (6362) and extending onto the top of the base (See Reproduced Drawing 1).

    PNG
    media_image1.png
    868
    900
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831